Citation Nr: 9921772	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  93-08 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney-at-
law


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel



INTRODUCTION

The veteran had creditable active service for VA purposes 
from August 1968 to August 1972, and from December 1973 to 
December 1975.

This appeal arises from a November 1991 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied service connection for PTSD.  In 
a January 1995 remand order, the Board construed the issue as 
whether new and material evidence had been submitted to 
reopen the veteran's claim for service connection for PTSD, 
which had been initially denied by the RO in March 1989.

In an April 1997 decision, the Board found that evidence 
submitted since the RO's March 1989 rating decision was not 
new and material because, inter alia, it did not raise a 
reasonable possibility of changing the outcome of the 
veteran's case on the merits.  Accordingly, the veteran's 
appeal was denied.  The veteran appealed the Board's April 
1997 decision to the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
"Court" or "CAVC").  In an October 30, 1998 Memorandum 
Decision ([redacted]), the Court vacated the Board's April 
1997 decision, and remanded the matter to the Board for 
readjudication, to include analysis of the intervening 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir., 
1998) (changing the definition of "new and material 
evidence").


FINDINGS OF FACT

1.  A March 1989 RO decision denied service connection for 
PTSD; the veteran was properly notified of the decision and 
of his appellate rights, and did not file an appeal.

2.  Evidence submitted since the RO's March 1989 rating 
decision is non-duplicative and probative of the issue of 
whether the veteran suffers from PTSD; the new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the RO's March 1989 rating decision 
denying service connection for PTSD is new and material, and 
the veteran's claim of entitlement to service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5108, 7103, 7104(b) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.156, 20.1100, 20.1104, 
20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1989 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for PTSD, and the 
veteran was notified of that decision by letter that same 
month.  The notification letter informed the veteran of 
procedural and appellate rights, which, in pertinent part, 
included notice that he had one year from the date of the 
notification letter to appeal the decision.  The March 1989 
decision was not timely appealed, and became final as 
outlined in 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302.  
As such, the veteran's claim may be reopened and reconsidered 
only if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, No. 
97-1534, slip op. at 13-16 (U.S. Vet. App. Feb. 17, 1999).  
First, the Board must determine whether the evidence 
submitted since the prior decision is new and material 
(discussed below).  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet.App. 167, 171 (1996).  Second, 
if new and material evidence has been presented, the claim is 
reopened and must be considered based upon all the evidence 
of record, to determine whether it is well-grounded.  See 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  Finally, if 
the claim is well grounded, and if VA's duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled, the Board may 
evaluate the merits of the claim. See Winters v. West, 12 
Vet.App. 203, 206 (1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step test.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet.App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet.App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet.App. 145, 151 (1996).  

The third and final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998), citing 38 C.F.R. § 3.156(a).  
This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure the Board 
has all potentially relevant evidence before it.  See Hodge, 
155 F.3d at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Standard 
Definition," 55 Fed. Reg. 19088, 19089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).  If all three 
requirements are satisfied, the claim must be reopened.

Evidence associated with the claims file since the March 1989 
RO decision includes the report of a VA hospitalization from 
July to September 1991, a VA treatment report dated in August 
1991, the report of a VA hospitalization from September 1991 
to May 1992, a May 1992 Social Security Administration (SSA) 
disability determination, VA examination reports from October 
1992 and January 1994, VA outpatient treatment records from 
1987 to 1997, letters from the veteran dated in March 1995, 
the veteran's January 1997 hearing testimony, and a VA 
examination report from March 1997.  

In addition, subsequent to the Court's October 1998 decision 
vacating the Board's April 1997 decision and remanding the 
appeal to the Board for readjudication, the veteran's 
representative has submitted additional evidence of claimed 
combat-related stressors and a new diagnosis of  PTSD, 
provided in April 1998 VA outpatient treatment notes.  The 
PTSD diagnosis was related to "combat experience."  The 
veteran has indicated, through his representative, that he 
does not waive consideration of this evidence by the RO (see 
38 C.F.R. § 20.1304(c)).  However, the Board finds no 
prejudice to the veteran in considering the evidence for the 
first time for the purpose of determining whether new and 
material evidence has been submitted.

Applying the Hodge and Elkins analyses to the evidence 
submitted by the veteran since the last final rating 
decision, the Board finds that it bears directly on both the 
factual question of whether the veteran's claimed stressors 
are susceptible of verification and on the relationship 
between the veteran's claimed combat stressors and his 
current diagnoses of PTSD.  Accordingly, the Board finds that 
the new evidence, including the evidence submitted following 
the Court's October 1998 decision, is "so significant that 
it must be considered in order to fairly decide the merits of 
the claim."  Therefore, the new evidence is material to the 
issue of service connection, 38 C.F.R. § 3.156; Hodge, 155 
F.3d at 1359, 1363, and provides a basis to reopen the 
veteran's claim for entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened; 
the veteran's appeal is granted to this extent only.


REMAND

Having reopened the claim, the Board must next determine 
whether it is well grounded.  See Robinette, 8 Vet.App. at 
75-76; Winters, 12 Vet.App. at 206. A well-grounded service 
connection claim for PTSD has been submitted when there is 
[1] medical evidence of a current [PTSD] disability; [2] lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and [3] medical 
evidence of a nexus between service and the current PTSD 
disability.  Cohen v. Brown, 10 Vet.App. 128, 137 (1997) 
(citations omitted).  

The medical evidence in the claims file includes both recent 
diagnoses of PTSD and suggested links to service through in-
service, combat-related stressors.  The veteran's statements 
and other evidence identifying these potential in-service 
stressors are presumed credible at this point.  See King v. 
Brown, 5 Vet.App. 19, 21 (1993), citing Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992); Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  Accordingly, the veteran's claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a), 
and VA's duty to assist applies.  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).

In this regard, the record indicates that the RO has not 
attempted to verify the stressors reported by the veteran in 
various statements both to the RO and to mental health care 
providers.  Since at least several of the statements 
identifying stressors contain detailed information as to the 
dates, times and individuals involved, the Board finds that 
they are potentially amenable of verification, and should be 
submitted to the United States Armed Services Center for the 
Research of Unit Records (CRUR).  

Moreover, although the most recent PTSD diagnosis refers to 
"combat experience" as a cause, it is not clear what 
specific experience or experiences are implicated.  Since a 
PTSD diagnosis must be based on a stressor or stressors 
verified by credible supporting evidence, the Board finds 
that further psychiatric examination, following verification 
of a stressor, may be required.  "Credible supporting 
evidence" of the occurrence of an in-service stressor cannot 
consist solely of after-the-fact reports of such stressors by 
the veteran to a medical care provider, even where the 
provider expresses "no doubts as to [the veteran's] honesty 
in his reports."  See Moreau v. Brown, 9 Vet.App. 389, 395-6 
(1996).

Accordingly, the veteran's claim is REMANDED to the RO for 
the following actions:

1. The RO should attempt to verify the 
veteran's reported in-service stressors, 
through the U.S. Armed Services Center 
for Research of Unit Records, 7798 Cissna 
Road, Suite 101, Springfield, VA  22150-
3197.  A copy of this REMAND should be 
provided with the verification request, 
together with copies of all pertinent 
evidence and statements.

2.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
verified stressor(s).  If no stressor has 
been verified, the RO should so state in 
its report.  This report is then to be 
added to the claims folder.  

3.  After completing the above actions, 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  The 
claims folder, including the summary of 
any verified stressors, must be made 
available to the examiner, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether a 
diagnosis of PTSD is supported by the 
record.  If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
verified in-service stressors as 
recognized by the RO.  

4.  After the requested development has 
been completed to the extent possible, 
the RO should again review the record.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the ultimate outcome of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet.App. 268, 271 (1998).



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

